Title: To Thomas Jefferson from Caesar A. Rodney, 31 May 1802
From: Rodney, Caesar A.
To: Jefferson, Thomas


            Honored & Dear Sir,Wilmington May 31st. 1802
            This will be handed to you by Capt. Davis formerly of this port, who commanded lately the ship St. Domingo packet & who was imprisoned by the orders of Genl. Le Clerk. He goes to Washington to lay before Government his case, with a view to prevent any future transactions of the like nature. The character he bears at this place, is respectable, & I have been induced to give him this letter from the solicitation of some of our own citizens, tho’ his present residence is in Philada. There are also political reasons which weigh with me on the occasion. He informs me that whilst at Baltimore he was visited by some Federal characters particularly judge Chase who told him the goverment would take no defe[nse] in the business. I have stated to him, that whatever slander or malice prepense may suggest to the contrary he will find the present administration purely American & that you will pay to the complaint of every citizen, that attention which the constitution & laws of the country enable the Chief Magistrate to bestow. He attributes the suggestions of Chase & others to their proper sources, as he, himself, is I am informed a Republican, but however honest he may be in that sentiment, as I know not how prudent he is you will no doubt act with that caution which you have on other occasions manifested, & which is so necessary in the high station, which thank heaven, you fill. With great esteem believe me
            Dr. Sir Yours Sincerely
            C. A. Rodney
          